Exhibit 10.50
FOURTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT AND WAIVER
This FOURTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT AND WAIVER, dated as of June
11, 2020 (this “Amendment”), is entered into by and among GORDON BROTHERS
FINANCE COMPANY, in its capacity as the administrative agent (in such capacity,
together with its successors and assigns, “Administrative Agent”) pursuant to
the Credit Agreement (as defined below) for the Lenders (as defined below), the
parties to the Credit Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”) party hereto, Stein Mart, Inc., a Florida corporation
(“Stein Mart” or the “Lead Borrower”), and Stein Mart Buying Corp., a Florida
corporation (“Buying Corp.”, and together with Stein Mart, each individually a
“Borrower” and collectively, “Borrowers”), and the obligors party thereto as
guarantors (each individually a “Guarantor” and collectively, “Guarantors”).
W I T N E S S E T H :
WHEREAS, Administrative Agent, Lenders, Borrowers and Guarantors have entered
into financing arrangements pursuant to which Lenders (or Administrative Agent
on behalf of Lenders) have made and may make loans and advances and provide
other financial accommodations to Borrowers as set forth in the Term Loan Credit
Agreement, dated as of March 14, 2018, by and among Administrative Agent,
Lenders, Borrowers and Guarantors, as amended by the First Amendment to Term
Loan Credit Agreement, dated as of May 10, 2018, the Second Amendment to Term
Loan Credit Agreement, dated as of September 18, 2018, and the Third Amendment
to Term Loan Credit Agreement, dated as of February 26, 2019 (as the same now
exists and is amended and supplemented pursuant hereto and may hereafter be
further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Credit Agreement”) and the other Loan Documents;
WHEREAS, the Lead Borrower has notified the Administrative Agent that the
Specified Defaults (as defined in Section 6 below) have occurred and are
continuing;
WHEREAS, Lead Borrower has requested that Administrative Agent and Lenders (a)
waive certain Events of Default and (b) modify certain provisions of the Credit
Agreement and Administrative Agent and Lenders are willing to agree to such
waivers and modifications on the terms and subject to the conditions set forth
herein; and
WHEREAS, by this Amendment, Administrative Agent, Lenders and Borrowers desire
and intend to make certain waivers and amendments to the Credit Agreement.
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Definitions. For purposes of this Amendment, all terms used herein which are
not otherwise defined herein, including but not limited to, those terms used in
the recitals hereto, shall have the respective meanings assigned thereto in the
Credit Agreement as amended by this Amendment.
2.Amendments to Credit Agreement. Upon the occurrence of the Fourth Amendment
Effective Date, the Credit Agreement is hereby amended as follows:
(a)Additional Definitions. The following definitions are hereby added to the
Credit Agreement:



--------------------------------------------------------------------------------



(i)“Fourth Amendment” means that certain Fourth Amendment to Term Loan Credit
Agreement and Waiver, dated June 11, 2020, by and among the Administrative
Agent, the Lenders, Borrowers, and Guarantors.
(ii)“Fourth Amendment Effective Date” means June 11, 2020.
(iii)“Fourth Amendment Accommodation Period” means the period from and including
the Fourth Amendment Effective Date through and including October 3, 2020.
(iv) “Budget” shall mean the initial budget delivered to Administrative Agent in
accordance with Section 4 of the Fourth Amendment (attached to the Fourth
Amendment as Exhibit A) setting forth the Projected Information (as such term is
defined in Section 4 of the Fourth Amendment) for the periods covered thereby,
or any subsequent budget, reasonably satisfactory in form and substance to
Administrative Agent and Revolving Agent, setting forth Projected Information
for any subsequent period or periods.
(v)“Liquidity” means, as of any date of determination, the amount equal to (a)
(A) Revolving Excess Availability plus (B) without duplication, amounts in the
Blocked Accounts plus (C) amounts available to be borrowed by the Lead Borrower
pursuant to those certain whole life insurance policies issued in connection
with the Stein Mart, Inc. Executive Deferral Plan, and held by SunTrust Bank,
Trustee under trust agreement dated September 1, 1999 (inclusive of any amounts
available to be drawn under that certain Promissory Note dated March 23, 2020
made by Stein Mart to Stein Mart, Inc. Executive Deferral Plan), provided, that,
as of any date of determination, Lead Borrower has provided to Administrative
Agent evidence, in form and substance reasonably satisfactory to Administrative
Agent that such amounts are available to be borrowed by the Lead Borrower, minus
(b) the amount of minimum Revolving Excess Availability required under Section
7.15 of this Agreement.
(b)Amendments to Definitions.
(i)The definition of “Accelerated Borrowing Base Weekly Delivery Event” as set
forth in Section 1.01 of the Credit Agreement is hereby amended by deleting such
definition and replacing it with the following:
“Accelerated Borrowing Base Weekly Delivery Event” means the occurrence of
either of the following events at any time: (a) the occurrence and continuance
of any Event of Default, or (b) Revolving Excess Availability is less than
twenty percent (20%) of the Revolving Loan Cap for three (3) consecutive
Business Days; provided, that, an Accelerated Borrowing Base Weekly Delivery
Event shall be deemed to have occurred and be continuing at all times during the
Fourth Amendment Accommodation Period. For purposes of this Agreement, at all
times after the Fourth Amendment Accommodation Period, the occurrence of an
Accelerated Borrowing Base Weekly Delivery Event shall be deemed continuing at
the Administrative Agent’s option (i) so long as such Event of Default is
continuing and has not been waived, and/or (ii) if the Accelerated Borrowing
Base Weekly Delivery Event arises as a result of the Borrowers’ failure to
achieve Revolving Excess Availability as required in clause (b) of this
definition, until Revolving Excess Availability has exceeded twenty percent
(20%) of the Revolving Loan Cap for thirty (30) consecutive calendar days, in
which case an Accelerated Borrowing Base Weekly Delivery Event shall no longer
be deemed to be continuing for purposes of this Agreement.
2

--------------------------------------------------------------------------------



(ii)The definition of “Cash Dominion Event” as set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting such definition and replacing it
with the following:
“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Revolving
Excess Availability of at least (A) ten percent (10%) of the Revolving Loan Cap
at any time, or (B) twelve and one-half percent (12.5%) of the Revolving Loan
Cap for three (3) consecutive Business Days; provided, that, a Cash Dominion
Event shall be deemed to have occurred and be continuing at all times from and
including the Fourth Amendment Effective Date through and including the first
anniversary of the Fourth Amendment Effective Date. For purposes of this
Agreement, from and after the first anniversary of the Fourth Amendment
Effective Date, the occurrence of a Cash Dominion Event shall be deemed
continuing at the Administrative Agent’s option (A) so long as such Event of
Default and is continuing and has not been waived, and/or (B) if the Cash
Dominion Event arises as a result of the Borrowers’ failure to achieve Revolving
Excess Availability as required hereunder, until Revolving Excess Availability
has exceeded twelve and one-half percent (12.5%) of the Revolving Loan Cap for
sixty (60) consecutive Business Days, in which case a Cash Dominion Event shall
no longer be deemed to be continuing for purposes of this Agreement; provided
that a Cash Dominion Event shall be deemed continuing (even if an Event of
Default is no longer continuing and/or Revolving Excess Availability exceeds the
required amount for sixty (60) consecutive Business Days) at all times after a
Cash Dominion Event has occurred and been discontinued on two (2) occasions
after the Fourth Amendment Effective Date. The termination of a Cash Dominion
Event as provided herein shall in no way limit, waive or delay the occurrence of
a subsequent Cash Dominion Event in the event that the conditions set forth in
this definition again arise.
(iii)The definition of “Revolving Excess Availability” as set forth in Section
1.01 of the Credit Agreement is hereby amended by deleting such definition and
replacing it with the following:
“Revolving Excess Availability” means, as of any date of determination thereof
by the Revolving Agent, the result, if a positive number, of: (i) the Revolving
Loan Cap, minus, (ii) the aggregate unpaid balance of Credit Extensions (as
defined in the Revolving Credit Agreement).
(c)Amendments to Credit Agreement.
(i)Section 2.09(a) of the Credit Agreement is hereby amended by deleting each
instance of the text “Second Amendment Effective Date” and replacing it with
“Fourth Amendment Effective Date”.
(ii)Notwithstanding anything to the contrary set forth in Section 6.01(c) of the
Credit Agreement, the date by which the Loan Parties shall deliver to
Administrative Agent the financial statements, reports, and other items required
by Section 6.01(c) for the Fiscal Month ended May 2, 2020 shall be extended to
the later of July 31, 2020 and the date such financial statements for the Fiscal
Month ended May 2, 2020 are required to be filed by the SEC with the SEC,
provided, that, in the event that the SEC, subsequent to the Fiscal Month ended
May 2, 2020, extends the filing date for any financial statements for a Fiscal
Month that coincides with the end of a Fiscal Quarter, the date by which such
monthly financial statements, reports and other items required by Section
6.01(c) to be
3

--------------------------------------------------------------------------------



delivered to Administrative Agent shall be extended to such date by which the
SEC requires filing of such monthly financial statements with the SEC so long as
the Loan Parties have complied with all SEC requirements for such extension,
provided further, that, the Loan Parties shall continue to timely deliver to the
Administrative Agent copies of all internally prepared financial statements,
reports, and other items presenting the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Lead Borrower and its
Subsidiaries for such Fiscal Months.
(iii)Sections 6.10 (b) and (c) of the Credit Agreement are each hereby deleted
in their entirety and replaced with the following:
(b) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants, and lawyers) retained by the Administrative Agent to
conduct field examinations and other evaluations, including, without limitation,
of (i) the Lead Borrower’s practices in the computation of the Borrowing Base,
(ii) the assets included in the Borrowing Base and related financial information
such as, but not limited to, sales, gross margins, payables, accruals and
reserves, and (iii) the Loan Parties’ business plan and cash flows. If Revolving
Excess Availability is not less than the amount equal to twenty-five percent
(25%) of the Revolving Loan Cap for four (4) consecutive Business Days at any
time during any Fiscal Year, then the Loan Parties acknowledge that the
Administrative Agent may, in its discretion, undertake one (1) field examination
during such Fiscal Year at the Loan Parties’ expense; provided, that, if
Revolving Excess Availability is less than the amount equal to twenty-five
percent (25%) of the Revolving Loan Cap for four (4) consecutive Business Days
at any time during any Fiscal Year, then the Loan Parties acknowledge that the
Administrative Agent may, in its discretion, undertake up to two (2) field
examination during such Fiscal Year at the Loan Parties’ expense.
Notwithstanding the foregoing, the Administrative Agent may cause additional
field examinations to be undertaken as it in its discretion deems necessary or
appropriate, at its own expense or, if required by Law or if a Default or Event
of Default shall have occurred and be continuing, at the expense of the Loan
Parties.
(c) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including appraisers) retained
by the Administrative Agent to conduct appraisals of the Collateral, including,
without limitation, the assets included in the Borrowing Base. If Revolving
Excess Availability is not less than the amount equal to twenty percent (20%) of
the Loan Cap for four (4) consecutive Business Days at any time during any
Fiscal Year, then the Loan Parties acknowledge that the Administrative Agent
may, in its discretion, undertake two (2) appraisals during such Fiscal Year at
the Loan Parties’ expense; provided, that, if Revolving Excess Availability is
less than the amount equal to twenty percent (20%) of the Loan Cap for four (4)
consecutive Business Days at any time during any Fiscal Year, then the Loan
Parties acknowledge that the Administrative Agent may, in its discretion,
undertake up to three (3) appraisals during such Fiscal Year at the Loan
Parties’ expense. Notwithstanding the foregoing, the Administrative Agent may
cause additional appraisals to be undertaken (i) as it in its discretion deems
necessary or appropriate, at its own expense or, (ii) if required by Law or if a
Default or Event of Default shall have occurred and be continuing, at the
expense of the Loan Parties.
4

--------------------------------------------------------------------------------



(iv)Section 7.15 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
7.15 Financial Covenants – Minimum Excess Availability.
(a) At any time during the Fourth Amendment Accommodation Period, permit
Borrowers to maintain Revolving Excess Availability of less than the greater of
(i) five percent (5%) of the Combined Loan Cap and (ii) $10,000,000.
(b) At any time from and after the end of the Fourth Amendment Accommodation
Period, permit Borrowers to maintain Revolving Excess Availability of less than
the greater of (i) ten percent (10%) of the Combined Loan Cap and (ii)
$20,000,000.
3.Certain Covenants. Notwithstanding anything to the contrary contained in the
Credit Agreement:
(a)it shall not be deemed to be a violation of Section 6.04 of the Credit
Agreement to the extent that the Loan Parties fail, after the Fourth Amendment
Effective Date until the end of the Fourth Amendment Accommodation Period, to
pay utilities and contractual obligations specifically related to and arising
from the occupancy of its leased premises (other than (i) rent and other amounts
due under real property leases, (ii) obligations under Material Contracts and
(iii) tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets), so long as, as a result of such non-payment, (i) no
notices of termination are issued in respect of such Leases (A) which are not
rescinded or cured within the time period set forth in such notice, or if no
such time period is specified, within thirty (30) days of receipt of such notice
and (B) which notices are not reasonably anticipated to result in the
termination or impairment of such Leases, (ii) no such Leases are terminated,
and (iii) the right to use and occupancy by the Loan Parties arising pursuant to
any such Lease is not terminated or impaired;


(b)it shall not be deemed to be a violation of Section 6.18 of the Credit
Agreement to the extent that the Loan Parties fail to pay rent due on or about
each of July 1, 2020, August 1, 2020 and September 1, 2020 in respect of Leases
of the Loan Parties so long as, as a result of such non-payment, (i) no notices
of termination are issued in respect of such Leases (A) which are not rescinded
or cured within the time period set forth in such notice, or if no such time
period is specified, within thirty (30) days of receipt of such notice and (B)
which notices are not reasonably anticipated to result in the termination or
impairment of such Leases, (ii) no such Leases are terminated, and (iii) the
right to use and occupancy by the Loan Parties arising pursuant to any such
Lease is not terminated or impaired; and


(c)it shall not be deemed to be an Event of Default under Section 8.01(n) of the
Credit Agreement to the extent that the Loan Parties fail, after the Fourth
Amendment Effective Date until the end of the Fourth Amendment Accommodation
Period, to make outstanding payments due after the Fourth Amendment Effective
Date until the end of the Fourth Amendment Accommodation Period in respect of
vendor contracts which constitute Material Contracts so long as, as a result of
such non-payment, no such vendor contracts are terminated or impaired.
4.Budget.
(a)Borrowers have prepared and delivered to Administrative Agent and Lenders a
thirteen (13) week Budget covering the information set forth in this Section 4,
which has been reviewed by Borrowers and its management. The Budget sets forth:
(i) projected weekly operating cash receipts for each week commencing with the
week ending as of June 12, 2020 and (ii) projected weekly
5

--------------------------------------------------------------------------------



disbursements for each week commencing with the week ending as of June 12, 2020
(collectively, the “Projected Information”).
(b)It shall constitute a material deviation from the Budget and an immediate
additional Event of Default under the Credit Agreement if (i) on a rolling
basis, commencing with the week ending June 12, 2020 and for each week
thereafter, the actual aggregate weekly operating cash receipts as of the end of
any such week set forth on the Budget (on a cumulative basis together with each
of the previous three weeks set forth on the initial or any subsequent Budget)
are less than ninety (90%) percent of the projected aggregate weekly operating
cash receipts as of the end of any such week set forth on the Budget (on a
cumulative basis together with each of the previous three weeks set forth on the
initial or any subsequent Budget) and (ii) on a rolling basis, commencing with
the week ending June 12, 2020 and for each week thereafter, the actual aggregate
weekly disbursements as of the end of any such week set forth on the Budget (on
a cumulative basis together with each of the previous three weeks set forth on
the initial or any subsequent Budget) exceeds one hundred ten (110%) percent of
the projected aggregate weekly disbursements as of the end of any such week set
forth on the Budget (on a cumulative basis together with each of the previous
three weeks set forth on the initial or any subsequent Budget); provided, that,
if, at any time during the period commencing on the Fourth Amendment Effective
Date through July 3, 2020, Borrowers shall fail to maintain Liquidity of not
less than $12,500,000, then, commencing on the day immediately following the
Borrowers’ failure to maintain Liquidity of not less than $12,500,000, it shall
constitute a material deviation from the Budget and an immediate additional
Event of Default under the Credit Agreement if either (A) on a rolling basis,
the actual aggregate weekly operating cash receipts as of the end of any such
week set forth on the Budget (on a cumulative basis with each of the previous
weeks set forth on the Budget) are less than ninety (90%) percent of the
projected aggregate weekly operating cash receipts as of the end of any such
week set forth on the Budget (on a cumulative basis together with each of the
previous weeks set forth on the initial Budget) or (B) on a rolling basis, the
actual aggregate weekly disbursements as of the end of any such week set forth
on the Budget (on a cumulative basis together with each of the previous weeks
set forth on the initial Budget) exceeds one hundred ten (110%) percent of the
projected aggregate weekly disbursements as of the end of any such week set
forth on the Budget (on a cumulative basis together with each of the previous
weeks set forth on the initial Budget).
(c)At all times from and after the Fourth Amendment Effective Date through the
end of the Fourth Amendment Accommodation Period, Borrowers shall maintain
Liquidity of not less than $7,500,000. Failure to comply with this clause (c)
shall constitute an immediate Event of Default under the Credit Agreement.
(d)Borrowers hereby covenant and agree to deliver, in form and substance
satisfactory to Administrative Agent, an updated thirteen (13) week Budget to
Administrative Agent on the Wednesday of each week which sets forth, among other
things, the Projected Information for the week immediately following the last
week reflected in the immediately prior Budget.
(e)The Budget shall have been prepared by Borrowers in good faith and based upon
Borrowers’ best information as to the items contained therein. The Budget shall
have been thoroughly reviewed by Borrowers and its management and sets forth a
good faith estimate of the operating cash receipts and disbursements of
Borrowers for the period covered thereby. Each Borrower acknowledges and agrees
that Administrative Agent has relied upon the Budget in determining to enter
into this Amendment.
6

--------------------------------------------------------------------------------



(f)In addition to any other reports required to be delivered by Borrowers
pursuant to the Credit Agreement, Borrowers shall provide Administrative Agent,
in a form satisfactory to Administrative Agent, on a weekly basis commencing on
June 17, 2020 and on the Wednesday of each succeeding week, a report, duly
completed and executed by the chief financial officer or other appropriate
financial officer of Borrowers acceptable to Administrative Agent, which
specifies all material changes to or deviations from any of the Projected
Information for the immediately preceding week and on a cumulative basis
together with each of the previous three weeks (or other applicable period set
forth in clause (b) above), respectively, set forth in any Budget previously
delivered to Administrative Agent, compared to the actual results for such
periods (including any deviations, plan to date, from Projected Information to
actual results as of the day of the delivery of such report).
5.Consultant. Borrowers shall continue to retain, through the end of the Fourth
Amendment Accommodation Period, Clear Thinking Group LLC as a consultant (the
“Consultant”) pursuant to the engagement letter, effective April 6, 2020,
executed by Borrowers, Guarantors and Consultant for the purpose of assisting
Borrowers and Guarantors in the management of their business and properties and
in connection with maximizing the value of the Collateral (the “Consultant
Engagement Letter”). Consultant and Borrowers shall not amend, modify or
supplement the Consultant Engagement Letter without the prior written consent of
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed) and Borrowers and Guarantors agree not to terminate, or
cause the termination of, the services of the Consultant prior to the end of the
Fourth Amendment Accommodation Period without the prior written consent of
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed). Borrowers and Guarantors hereby irrevocably authorize
and direct the Consultant to periodically update (and the Consultant shall
periodically update) Administrative Agent with respect to budgets, projections,
financial information and other information relating to the Collateral, or the
financial condition or operations of Borrowers’ and Guarantors’ business.
Borrowers and Guarantors shall at all times use commercially reasonable efforts
to cooperate with Consultant and agree to provide the Consultant with access to
its books and records, employees and personnel, management and premises of
Borrowers and Guarantors as and when reasonably deemed necessary by the
Consultant in connection with the services provided by Consultant under the
Consultant Engagement Letter.
6.Waiver of Specified Defaults.
(a)Specified Defaults. The Lead Borrower has notified the Administrative Agent
that the following Events of Default have occurred and are continuing
(collectively, the “Specified Defaults”):
(i)the Event of Default arising under Section 8.01(b)(i) of the Credit Agreement
due to the violation of Section 6.01(a) of the Credit Agreement as a result of
the Loan Parties (i) failing to deliver to Administrative Agent the audited
financial statements of the Lead Borrower and its Subsidiaries within ninety
(90) days after the end of the Fiscal Year ended February 1, 2020, and (ii)
failing to provide a report and opinion of a Registered Public Accounting Firm
with respect to such audited financial statements that are not subject to any
“going concern” or like qualification or exception; provided, that, the Loan
Parties shall deliver such audited financial statements by no later than the
later of (x) June 15, 2020 and (y) the date such audited financial statements
are required to be filed with the SEC;
(ii)the Event of Default arising under Section 8.01(b)(ii) of the Credit
Agreement due to the violation of Section 6.03(b) of the Credit Agreement as a
result of the Loan Parties failing to promptly notify Administrative Agent of
the Material Adverse Effect that could reasonably be
7

--------------------------------------------------------------------------------



expected to occur due to the impact of the COVID-19 pandemic on the operations,
business, and financial condition of Loan Parties and their Subsidiaries taken
as a whole;
(iii)the Event of Default arising under Section 8.01(b)(ii) of the Credit
Agreement due to the violation of Section 6.03(k) of the Credit Agreement as a
result of the Loan Parties failing to promptly notify Administrative Agent of
the Loan Parties’ failure to pay rent due on or about April 1, 2020, May 1, 2020
and June 1, 2020 in respect of certain leased locations of the Loan Parties;
(iv)the Event of Default arising under Section 8.01(c) of the Credit Agreement
due to the violation of Section 6.04 of the Credit Agreement as a result of the
Loan Parties failing, prior to the Fourth Amendment Effective Date, to pay
utilities and contractual obligations (other than (i) rent and other amounts due
under real property leases, (ii) obligations under Material Contracts, (iii) tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets and (iv) for which the failure to make payment could
reasonably be expected to result in a Material Adverse Effect) ; provided, that,
as a result of such non-payment, (i) no notices of termination are issued in
respect of such Leases (A) which are not rescinded or cured within the time
period set forth in such notice, or if no such time period is specified, within
thirty (30) days of receipt of such notice and (B) which notices are not
reasonably anticipated to result in the termination or impairment of such
Leases, (ii) no such Leases are terminated, and (iii) the right to use and
occupancy by the Loan Parties arising pursuant to any such Lease is not
terminated or impaired;


(v)the Event of Default arising under Section 8.01(c) of the Credit Agreement
due to the violation of Section 6.18 of the Credit Agreement as a result of the
Loan Parties failing to pay rent due on or about April 1, 2020, May 1, 2020 and
June 1, 2020 in respect of certain leased locations of the Loan Parties;
provided, that, as a result of such non-payment, (i) no notices of termination
are issued in respect of such Leases (A) which are not rescinded or cured within
the time period set forth in such notice, or if no such time period is
specified, within thirty (30) days of receipt of such notice and (B) which
notices are not reasonably anticipated to result in the termination or
impairment of such Leases, (ii) no such Leases are terminated, and (iii) the
right to use and occupancy by the Loan Parties arising pursuant to any such
Lease is not terminated or impaired;


(vi)the Events of Default arising under Section 8.01(d) of the Credit Agreement
due to the representations in Sections 5.05(c), 5.07 (with respect to only
Material Contracts) and 5.24 (with respect to being in breach or in default in
any material respect under any Material Contract) being incorrect or misleading
in any material respects when made or deemed made prior to the Fourth Amendment
Effective Date; and
(vii)the Event of Default arising under Section 8.01(n) of the Credit Agreement
as a result of the Loan Parties’ failing, prior to the Fourth Amendment
Effective Date, to make outstanding payments due prior to the Fourth Amendment
Effective Date in respect of certain vendor contracts which constitute Material
Contracts.
(b)Waiver. Subject to the terms and conditions set forth herein, Administrative
Agent and Lenders hereby waive the Specified Defaults. Administrative Agent and
Lenders have not waived, are not by this Amendment waiving, and have no
intention of waiving, any Event of Default which may have occurred on or prior
to the date hereof, whether or not continuing on the date hereof, or which may
occur after the date hereof (whether the same or similar to any of the Specified
Defaults or otherwise), other than the Specified Defaults. The foregoing waivers
shall not be construed as a bar to or a waiver of any other or further Event of
Default on any future occasion, whether similar in kind or otherwise and shall
not constitute a waiver, express or implied, of any of the rights and remedies
of Administrative Agent or
8

--------------------------------------------------------------------------------



any Lender arising under the terms of the Credit Agreement or any other Loan
Documents on any future occasion or otherwise.
7.Representations and Warranties. Borrowers each represent and warrant with and
to the Administrative Agent and each Lender on the Fourth Amendment Effective
Date as follows:
(a)After giving effect to this Amendment, no Default or Event of Default exists
or has occurred and is continuing as of the date of this Amendment;
(b)this Amendment has been duly authorized, executed and delivered by all
necessary action on the part of Borrowers and the other Loan Parties and, if
necessary, their respective equity holders and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of
Borrowers and the other Loan Parties contained herein and therein constitute
legal, valid and binding obligations of Borrowers and the other Loan Parties,
enforceable against Borrowers and the other Loan Parties in accordance with
their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought;
(c)the execution, delivery and performance of this Amendment (i) are within each
Borrower’s and Guarantor’s corporate or limited liability company powers and
(ii) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation or formation, operating
agreement, by laws, or other organizational documentation, or any indenture,
agreement or undertaking to which any Borrower or other Loan Party is a party or
by which any Borrower or other Loan Party or its property are bound; and
(d)after giving effect to this Amendment (including the waivers set forth
herein), all of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents, each as amended hereby, are true and
correct in all material respects on and as of the date hereof, as if made on the
date hereof, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct as of such date.
8.Conditions Precedent. This Amendment shall become effective as of the date on
which each of the following conditions have been satisfied, as determined by
Administrative Agent in its sole discretion (the “Fourth Amendment Effective
Date”):
(a)this Amendment shall have been duly executed by each party hereto;
(b)Borrowers shall have delivered, in form and substance satisfactory to
Administrative Agent, the Budget to Administrative Agent;
(c)Administrative Agent shall have received, in form and substance satisfactory
to it, an executed copy of the Revolving Amendment, duly authorized, executed
and delivered by the Revolving Agent, the lenders party thereto, Borrowers and
Guarantors;
(d)Administrative Agent shall have received, in form and substance satisfactory
to it, an executed copy of the Second Amended and Restated Fee Letter, duly
authorized, executed and delivered by Borrowers;
9

--------------------------------------------------------------------------------



(e)Administrative Agent shall have received, in form and substance satisfactory
to it, an amendment to the Intercreditor Agreement, duly executed and delivered
by the Term Loan Agent and the Loan Parties; and
(f)as of the date of this Amendment and after giving effect thereto, no Default
or Event of Default shall exist or have occurred and be continuing.
9.Post Closing Covenants.
(a)Not later than ten (10) days after the Fourth Amendment Effective Date (or
such later date as the Administrative Agent may agree in its sole discretion),
the Administrative Agent (i) shall have received Uniform Commercial Code
searches reasonably satisfactory to the Administrative Agent (in each case dated
as of a date reasonably satisfactory to the Administrative Agent) or (ii) shall
be entitled to order such Uniform Commercial Code searches at the expense of the
Loan Parties.
(b)Not later than ten (10) days after the Fourth Amendment Effective Date (or
such later date as the Administrative Agent may agree in its sole discretion),
the Administrative Agent (i) shall have received certificates of good standing
demonstrating that each Loan Party is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to so qualify in such
jurisdiction could not reasonably be expected to have a Material Adverse Effect
or (ii) shall be entitled to order such certificates of good standing at the
expense of the Loan Parties.
10.Release.
(a)In consideration of the agreements of Administrative Agent and Lenders
contained herein, and the continued making of the loans, advances and other
accommodations by Lenders to Borrowers pursuant to the Credit Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby, jointly and severally,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Administrative Agent and each Lender, and its and their present and
former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives and
their respective successors and assigns (Administrative Agent, Lenders and all
such other parties being hereinafter referred to collectively as the “Releasees”
and individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
Borrower, or any of its successors, assigns, or other legal representatives and
their respective successors and assigns may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any nature, cause or thing whatsoever which arises at any time on or prior to
the day and date of this Amendment, for or on account of, or in relation to, or
in any way in connection with the Credit Agreement, as amended and supplemented
through the date hereof, and the other Loan Documents.
(b)Each Loan Party acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
10

--------------------------------------------------------------------------------



(c)Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final and unconditional nature of the release set
forth above.
(d)Each Loan Party represents and warrants that each such Person is the sole and
lawful owner of all right, title and interest in and to all of the claims
released hereby and each such Person has not heretofore voluntarily, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person any such claim or any portion thereof.
(e)Nothing contained herein shall constitute an admission of liability with
respect to any Claim on the part of any Releasee.
(f)Each Loan Party, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably,
jointly and severally, covenants and agrees with each Releasee that it will not
sue (at law, in equity, in any regulatory proceeding or otherwise) any Releasee
on the basis of any Claim released, remised and discharged by any Loan Party
pursuant to Section 10(a) hereof. If any Loan Party violates the foregoing
covenant, Borrowers, jointly and severally agree to pay, in addition to such
other damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.
11.Effect of this Amendment. Except as expressly set forth herein, no other
consents, amendments, changes or modifications to the Loan Documents are
intended or implied hereby, and in all other respects the Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and Borrowers and the other Loan Parties shall not be
entitled to any other or further consent by virtue of the provisions of this
Amendment or with respect to the subject matter of this Amendment. To the extent
of conflict between the terms of this Amendment and the other Loan Documents,
the terms of this Amendment shall control. The Credit Agreement and this
Amendment shall be read and construed as one agreement.
12.Governing Law. The validity, interpretation and enforcement of this Amendment
and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.
13.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.
14.Further Assurances. Borrowers and other Loan Parties shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Administrative Agent to effectuate the provisions and
purposes of this Amendment.
15.Entire Agreement. This Amendment and the other Loan Documents represent the
entire agreement and understanding concerning the subject matter hereof and
thereof among the parties hereto, and supersedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof and thereof, whether oral or written.
16.Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.
11

--------------------------------------------------------------------------------



17.Counterparts. This Amendment, any documents executed in connection herewith
and any notices delivered under this Amendment, may be executed by means of (i)
an electronic signature that complies with the federal Electronic Signatures in
Global and National Commerce Act, state enactments of the Uniform Electronic
Transactions Act, or any other relevant and applicable electronic signatures
law; (ii) an original manual signature; or (iii) a faxed, scanned, or
photocopied manual signature. Each electronic signature or faxed, scanned, or
photocopied manual signature shall for all purposes have the same validity,
legal effect, and admissibility in evidence as an original manual signature.
Administrative Agent reserves the right, in its sole discretion, to accept,
deny, or condition acceptance of any electronic signature on this Amendment or
on any notice delivered to Administrative Agent under this Amendment. This
Amendment and any notices delivered under this Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original, but
such counterparts shall, together, constitute only one instrument. Delivery of
an executed counterpart of a signature page of this Amendment and any notices as
set forth herein will be as effective as delivery of a manually executed
counterpart of the Amendment or notice.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

BORROWERS:STEIN MART, INCBy:/s/ James B. BrownName:James B. BrownTitle:CFOSTEIN
MART BUYING CORP.By:/s/ James B. BrownName:James B.
BrownTitle:DirectorGUARANTORS:STEIN MART HOLDING CORP.By:/s/ James B.
BrownName:James B. BrownTitle:DirectorAGENT AND LENDERS:GORDON BROTHERS FINANCE
COMPANY,as the Administrative AgentBy:/s/ David VegaName:David
VegaTitle:Managing DirectorGORDON BROTHERS FINANCE COMPANY LLC,as a LenderBy:/s/
David VegaName:David VegaTitle:Managing Director



Signature Page - Fourth Amendment to
Term Loan Credit Agreement and Waiver
13

--------------------------------------------------------------------------------



EXHIBIT A


Budget


[attached]
14